UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6453



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

JAMES MILLARD CRAVEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham. Richard C. Erwin, Senior
District Judge. (CR-91-229-R, CA-95-69-4)


Submitted:   October 31, 1996          Decided:     November 15, 1996


Before HALL, MURNAGHAN, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


James Millard Craven, Appellant Pro Se. Richard Stanley Glaser,
Jr., Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1994) motion. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a

certificate of appealability and dismiss on the reasoning of the
district court. United States v. Craven, Nos. CR-91-229-R; CA-95-
69-4 (M.D.N.C. Mar. 8, 1996). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                         DISMISSED




                                2